UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 [17 CFR 270.17F-2] 1. Investment Company Act File Number: Date Examination completed: 811 -06243 October 29, 2014 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Franklin Strategic Series Franklin Biotechnology Discovery Fund Franklin Flex Cap Growth Fund Franklin Focused Core Equity Fund Franklin Global Government Bond Fund Franklin Growth Opportunities Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund 4. Address of principal executive office: (number, street, city, state, zip code) One Franklin Parkway, San Mateo, CA 94403 [PWC LOGO] Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Templeton International Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds Franklin ETF Trust and the Board of Directors of Templeton Russia and East European Fund, Inc. Templeton Dragon Fund, Inc. PricewaterhouseCoopers LLP, PricewaterhouseCoopers Center, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of June 30, 2014. Management is responsible for the Funds' compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds' compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds' compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of June 30, 2014 and with respect to agreement of security purchases and sales, for the periods indicated in Attachment I: Without prior notice to management, confirmation of all securities held by Franklin Templeton Investors Services, Inc., transfer agent, as they pertain to the security positions owned by the Funds and held in book entry form. Reconciliation of such security positions to the books and records of the Funds. Agreement of 100 security purchases and 100 security sales, since our last report, from the books and records of the Funds to the records of the transfer agent. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds' compliance with specified requirements. In our opinion, management's assertion that the Funds were in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of June 30, 2014 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of, management, the Board of Trustees and Board of Directors and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/PRICEWATERHOUSECOOPERS, LLP October 29, 2014 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of We, as members of management of the Franklin Templeton Funds indicated in Attachment I (the “Funds”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Funds’ compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of June 30, 2014, and for the periods indicated in Attachment I. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors
